Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed June 24, 2022, has been entered in the application. Claims 1-5, 9-13 and 17-22 are pending, with claims 6-8, 14-16, 23 and 24 now being canceled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed simultaneous conditions of: (a) the occupant cell structure rotating about a central axis of rotation, (b) adjacent occupants being moved vertically with respect to one another and (c) the adjacent occupants maintaining a same height (claim 1; claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-13 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 9, as amended, now recite simultaneous conditions of: (a) the occupant cell structure rotating about a central axis of rotation (claim 1, lines 21-23; claim 9, lines 22-24), (b) adjacent occupants being moved vertically with respect to one another (claim 1, line 25; claim 9, line 27) and (c) the adjacent occupants maintaining a same height (claim 1, line 26-27; line 28). The specification as filed does not appear to provide a positive teaching of an arrangement or embodiment which includes all claimed limitations. At page 11, lines 5-8, the specification indicates what appears to be a notional or schematic arrangement: “The fifth configuration 34 leans the occupants 10 by leaning the chassis and/or the occupant cell. As the tires lean as well, tire load benefit is again provided. Here however, to save space, the occupants 10 are allowed some vertical movement relative to one another, introducing some design and implementation complexity.” There is no further discussion of the characteristics of this embodiment in terms of structure or mechanics, with the text of the specification implying a level of “design and implementation complexity” which remains undisclosed to any level which would provide the ordinary practitioner with an understanding of this feature. Further, this passage, which appears to be the only passage describing this complex embodiment refers to the occupants having ‘vertical movement relative to one another’ which appears to be wholly at odds with the limitation of the occupants maintaining “a same vertical height”; as such, the specification as filed does not reasonably support the claim recitations as they are currently presented.  Additionally, figure 5, element 34 appears to illustrate occupants tilting and remaining at a same height, but does not illustrate them being moved vertically, does not actually illustrate the occupant cell and fails to illustrate any structure which might provide the claimed limitation. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 9-13 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 24-25, and claim 9, lines 26-27, it is not clear whether applicant is attempting to positively claim a person in the apparatus claim or the method claim. Note that a claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 USC §101. See the Notice of Commissioner Quigg 1077 OG 24 (April 21, 1987).
In claim 1, lines 24-25 and claim 9, lines 26-27, the recitation that the “occupants are pivotable about different axes” is confusing in that there is not any apparent defined axis of pivoting for an occupant, nor is it clear what these axes are or how they are related to the occupants.
In claim 1, lines 25-26 and claim 9, lines 27-28, the recitation of the occupants being both moved vertically with respect to one another (claim 1, line 25; claim 9, line 27) yet somehow also remain at “a same vertical height” (claim 1, line 26; claim 9, line 28), is wholly confusing for at least the reason that moving an element or person vertically with respect to another would clearly place one or both not at the same height.
Further, to the extent that the presence of occupants is implied in this recitation (though, note the issue associated with positive claiming of a human in an apparatus or method claim), to the extent that essentially no person is identical to another, it is not clear how “a same vertical height” can be meaningfully construed, unless the recitation is attempting to further imply that two occupants of identical shape, size or height are being claimed.
In claim 1 line 26 and claim 9, line 28, the recitation “a same vertical height within the occupant cell structure” is confusing in that the phrase “within the occupant cell structure” implies the cell structure as a frame of reference, however “vertical height” would be understood to imply an absolute (e.g., with respect to a level ground surface or horizon) frame of reference.
In claim 4, line 2 and claim 12, line 2, the recitation of “an occupant” is confusing in that occupants appear to have been recited in respective independent claims 1 and 9 (though note the potential issues associated with positively claiming a human in an apparatus or method claim).

Claims Not Rejected over the Prior Art
Claims 1-5, 9-13 and 17-22 are not currently being rejected as unpatentable over or anticipated by the prior art of record, however they are not in condition for allowance at this time due to the substantial clouding of scope of the current recitations, and in view of the claim recitations not finding substantive support in the application as filed.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant asserts that the amendments to claims 1 and 9 overcome the previous objections and rejections. In this instance, applicant’s amendments have recast the claims to the extent that the previous objections and/or rejections are not applicable, but they have also unfortunately raised new issues. Where the scope of the intended coverage is clouded by conflicting and/or confusing conditions as now recited, the interpreting of the applicability of the prior art against the claims becomes substantially difficult or impossible, and as such, the current claims are not currently anticipated by or obvious over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616